DETAILED ACTION
Allowable Subject Matter
Claims 1-3 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to show or reasonably teach in combination the claimed elements of:

Regarding to Claim 1, the applicant claimed “A hybrid vehicle comprising:
an internal combustion engine having a forced induction device;
a rotating electrical machine;
a drive wheel connected to the internal combustion engine and the rotating electrical machine; and
a controller that controls the internal combustion engine and the rotating electrical machine, wherein
an operation region of the internal combustion engine includes a specific region in which an amount of particulate matters included in exhaust gas of the internal combustion engine is more than a predetermined amount due to a load of the internal combustion engine being increased during boosting by the forced induction device,
the specific region is a region in which a rotation speed of the internal combustion engine is lower than a predetermined speed and torque of the internal combustion engine is higher than predetermined torque,
when an operating point of the internal combustion engine is included in the specific region, the controller performs first control that restricts an increasing rate of the torque of the internal combustion engine to be less than or equal to an upper limit rate, and
the controller controls the rotating electrical machine to complement, by torque of the rotating electrical machine, the torque of the internal combustion engine restricted by the first control.”

The underlined limitations are shown in Fig. 5, the MG assistance area, Fig. 6 and Fig. 7, and further supported at least in PG-Pub, US2020/0331453 A1, Paragraphs 81-84.  Based on the operation, when in the specific area (MG assistance area), the system would control the increasing rate of the torque of the internal combustion engine to decrease the particulate generated during a boost operation as much as possible (Paragraph 84).

After reviewing the Remark, the examiner considered Iwase (US2018/0222469 A1) would fail to teach at least part of underlined limitations.  In Iwase, the examiner considered the reference teaches some region regarding to particulate during the engine operation (Iwase, Fig. 4, region between Line A and Line B), but the region is under a normal engine operation (Iwase, Paragraphs 33-35), but not during a boost operation as taught in the claimed language.  In addition, even one with ordinary skill in the art considered Iwase can reflect the boost operation under the broadest reasonable interpretation, the reference still fails to teach or indicate at least the limitation “when an operating point of the internal combustion engine is included in the specific region, the controller performs first control that restricts an increasing rate of the torque of the internal combustion engine to be less than or equal to an upper limit rate” (Iwase, Fig. 5, Paragraphs 34-47 fail to teach anything about control the increase rate of the torque).  Therefore, Iwase fails to reflect all the limitations of Claim 1.

The examiner also consider other references, but the references fail to show or reasonably teach in combination at least the underlined limitations mentioned above.  Therefore, Claim 1 is allowed.

Claim 3 is allowed based on at least the same reasons as Claim 1.  Claim 2 is allowed because the claim ultimately depends from allowable independent claim.

The 112(a) rejection of Claim 2 has been withdrawn after the examiner reviewed the Remark filed on 12/14/2021 and found the argument is persuasive.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-KAI WANG whose telephone number is (313)446-6613. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.